As filed with the Securities and ExchangeCommission on April 16, 20151933 Act File No. 333-1262931940 Act File No. 811-21779 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPRE-EFFECTIVE AMENDMENT NO. ¨POST-EFFECTIVE AMENDMENT NO. 157 and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAMENDMENT NO. 159(CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK FUNDS II(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(800) 225-5291JOHN J. DANELLO, ESQ., MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 ¨ on (date) pursuant to paragraph (b) of Rule 485 ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 ¨ on (date) pursuant to paragraph (a)(1) of Rule 485 ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 ¨ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston and the Commonwealth of Massachusetts, on the 16th day of April, 2015. JOHN HANCOCK FUNDS II By: /s/ Andrew G. Arnott Name: Andrew G. Arnott Title: President Pursuant to the requirements of the Securities Act of 1933, this amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Andrew G. Arnott President April 16, 2015 Andrew G. Arnott /s/ Charles A. Rizzo Chief Financial Officer April 16, 2015 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee April 16, 2015 Charles L. Bardelis /s/ James R. Boyle * Trustee April 16, 2015 James R. Boyle /s/ Craig Bromley* Trustee April 16, 2015 Craig Bromley /s/ Peter S. Burgess * Trustee April 16, 2015 Peter S. Burgess /s/ William H. Cunningham * Trustee April 16, 2015 William H. Cunningham /s/ Grace K. Fey * Trustee April 16, 2015 Grace K. Fey /s/ Theron S. Hoffman * Trustee April 16, 2015 Theron S. Hoffman /s/ Deborah C. Jackson* Trustee April 16, 2015 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee April 16, 2015 Hassell H. McClellan /s/ James M. Oates * Trustee April 16, 2015 James M. Oates /s/ Steven R. Pruchansky* Trustee April 16, 2015 Steven R. Pruchansky /s/ Gregory A. Russo* Trustee April 16, 2015 Gregory R. Russo /s/ Warren A. Thomson* Trustee April 16, 2015 Warren A. Thomson *By: Power of Attorney By: /s/ Ariel Ayanna Ariel AyannaAttorney-in-Fact * Pursuant to Power of Attorney Previously filed with Post-Effective Amendment No. 156 to the Trust’s Registration Statement on March 26, 2015. Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document Glidepath
